department of the treasury internal_revenue_service washington d c q2 tax_exempt_and_government_entities_division date pel uniform trine gt lohdollar_figure - solof o - gb b4 employer_identification_number - legend contact person identification_number ‘telephone number s z s v o a d y w w o d u o h x ’ dear sir or madam we have considered m's ruling_request dated date as supplemented by a fax submission dated date regarding the tax consequences of a transfer of assets from a voluntary employees’ beneficiary association veba maintained by a wholly-owned subsidiary of m to a veba sponsored by m and the proposed further transfer of such assets from a segregated subaccount within m's veba to the regular accounts in that veba facts companies with operations in mis a holding_company that owns numerous operating companies and various states n is a veba that is exempt other from federal_income_tax under sec_501 of the internal_revenue_code n is sponsored by m and provides for the payment of medical dental life_insurance disability and accidental death and dismemberment benefits to eligible retirees employees and beneficiaries of m and other related employers under m's welfare_benefit plans funded through n active employees of the cost of health insurance premiums and retirees pay an average pay an average of of the premium cost of post-retirement life_insurance coverage m pays the entire cost of of dollar_figure x post-retirement life_insurance coverage retirees may purchase up to an additionaldollar_figure -of-life insurance but must-pay the entire premium cost of the cost of long-term disability accidental death and dismemberment and group term life_insurance up to dollar_figurex for m pays x e active employees employees may purchase at their own expense supplemental life_insurance and supplemental accidental death and dismemberment insurance n covers approximately active and retired employees of m and participating employees n does not provide benefits that discriminate in favor of highly compensated employees or officers section of the n trust document states as follows at no time either by operation amendment or termination of the plan or trust or otherwise shall any part of the fund other than to pay taxes and administration_expenses be used for or diverted to purposes other than providing for the payment of life sickness accident and other_benefits permitted by sec_501 of the code as interpreted by the regulations promulgated and rulings or technica guidance issued thereunder for the employees of the participating employers and their beneficiaries oisa company which is wholly owned by m and is a participating employer in the n veba p is an operating telephone company which is wholly owned by o and is also a participating employer in n prior to its acquisition by o in a multi-employer plan then known as the q plan and now known as the r plan the r plan funded welfare benefits funded elected by participating employers through a number of veba trusts p provided eligibie employees and beneficiaries with post-retirement health dental and life_insurance benefits through the r plan you have submitted copies of recent adoption agreements the most recent one documents a cessation of coverage under the r plan after p participated in the r plan consists of funded trusts each with a different industry group and state each is intended to be a veba that is tax exempt under sec_501 of the code the r plan was invested primarily in insurance policies and annuity_contracts according to the original adoption_agreement executed by the president of p in ap employee who retired after at ieast years_of_service and attainment of age was entitied to post-retirement health dental and life_insurance benefits in addition if an employee attained age and then suffered a total disability as defined in p’s long term disability contract the employee was entitled to post-retirement health and life_insurance benefits the r plan summary_plan_description spd for p indicates that of the premium cost for health and dental insurance _ for spousal coverage effective for employees retiring after date would be paid_by p for eligible retirees this benefit differs from the description in the r plan document which defines medical benefits as a flat dollar amount for all participants at a specified entitlement date to be held in the plan and associated trusts for lo future medical_benefit payments -3- the spd indicates that p was also to provide post-retirement life_insurance coverage equal to the lesser_of a dollar_figure that p provided the employee before retirement x before age ordollar_figure x after age and b of the coverage as of date there were _ retired employees of pand _full-time active employees in p contributed approximately dollar_figure x to the r plan trust in it contributed approximately dollar_figurex p made additional annual contributions until it was acquired by o itis m's understanding that no employee contributions were made to the r plan trust neither m nor o made any contributions to the r plan trust in o acquired p through a stock purchase o and p then informed active and former employees of p that their post-retirement benefits would be the same as the post-retirement benefits of o employees accordingly o caused p to stop paying premiums for dental insurance coverage of its retired employees post-retirement dental benefits are not offered under the n veba and to charge retired p employees for their health_insurance_coverage at the same rate that o charges its retired employees at the same time p became a participating employer in the n veba which provides health and other welfare benefits to active and retired employees of m and its affiliated entities thus effective employees of p became participants in the n veba retirees and active since the mid-nineties the r plan has been involved in several lawsuits between participating employers and the former plan_administrator various participating employers sought to withdraw from the r plan the terms of which generally prohibited participating employers from withdrawing any of the plan assets in the parties agreed to settle the case on terms giving all participating employees a one-time right to exit from the r plan and obtain a distribution of their share of the plan assets under the settlement each participating employer including p had a one-time right to exit from the r plan by submitting an exit-strategy election form by a designated date in the fail of one of the five options for the exit election was to transfer the present_value of the employer's post-settlement share to another veba covering the employer's employees and offering the same or comparable benefits in the court ruled that the settlement was fair on ' p elected to exit from the r plan and to have its share of the veba assets held in the r plan’s collective investment account transferred to the n veba p’s share was valued at approximately dollar_figure contributions benefits paid out and a proportionate share of earnings however the share also represented settlement proceeds from the r plan litigation which increased each participating employer's funding in the plan by more than this amount was based on the employer's xas of the sum of approximately dollar_figure x was transferred in a lump sum to a segregated subaccount in the n veba in dollar_figurex paid to veba began paying a portion of their health and life_insurance premiums the amount reimbursed the retirees for premiums they paid from current p retirees who effective with their commencement of participation in the this amount was net of the sum of approximately through the r plan assets are currently being held in a segregated subaccount within the n veba trust pending receipt of a private_letter_ruling from the service the n veba trust fund is divided into three accounts as follows the retiree medical account which was established to provide post-retirement medical benefits to eligible retirees and their eligible beneficiaries of m and other participating employers the retiree life_insurance account which was established to provide life_insurance benefits to eligible retirees and their eligible beneficiaries of m and other participating employers and the employee welfare_benefit account which was established to provide medical life_insurance disability and accidental death and dismemberment benefits to eligible current employees and their eligible beneficiaries of m and other participating employers m would like to dissolve the segregated subaccount currently holding the p r plan assets and transfer those assets to the regular n veba accounts to be applied toward the cost of benefits for eligible retirees and employees of m and other participating employers including p retirees and employees and their eligible beneficiaries m sets forth the following business reasons for the proposed transaction a to streamline and improve the administration of benefits to eligible p retirees and their beneficiaries b to reduce the administrative costs of providing benefits to eligible p retirees and their beneficiaries and c to effect a uniform benefit policy with respect to all eligible employees and retirees of m and other participating employers including eligible p retirees and their beneficiaries rulings requested m requests the following rulings m and its subsidiaries including p will not be subject_to the excise_tax imposed by sec_4976 of the code as a result of a the transfer of assets from the r plan to a subaccount in the n veba b the transfer of assets from the p subaccount in the n veba and the use of such assets to provide benefits to m's eligible retirees and employees and their beneficiaries and employees and retirees of other participating employers including p retirees and employees and their eligible beneficiaries the transactions déséribed ‘above will ‘not adversely alfect the tax exempt status of the n veba under sec_501 of the code law sec_4976 of the code imposes a tax on an employer for any disqualified_benefit provided under a welfare_benefit_fund maintained by such employer the term disqualified_benefit includes in pertinent part any portion of a welfare fund reverting to the benefit of the employer see code sec_4976 the term welfare_benefit_fund has the same meaning set forth in sec_419 sec_4976 was added to the code by the deficit_reduction_act_of_1984 defra the house and senate committee reports on defra provide no guidance as to the meaning of reverting to the benefit of the employer however the joint_committee on taxation bluebook on defra included the following interpretation of sec_4976 i f an amount is paid_by a fund to another fund for the purpose of providing welfare benefits to employees of the employer then the payment is not to be considered a reversion staff of the joint_committee on taxation cong sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite technical corrections to code sec_4976 were made by section a of the tax_reform_act_of_1986 however the house report explaining these changes described existing law as providing that a portion of a welfare_benefit_fund is not considered to revert to the benefit of an employer merely because it is applied in accordance with the pian to provide cong sess welfare benefits to employees or their beneficiaries h_r rep no c b vol pincite the senate report includes a similar statement s rep no 99th cong sess c b vol pincite sec_501 of the code describes a voluntary employees’ beneficiary association ‘ veba’ providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part of its net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the income_tax regulations summarizes the requirements to be met in order to qualify as a tax exempt_organization described in sec_501 as follows a the organization is an employees’ organization b membership in the organization is voluntary c the organization provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d no part of the net_earnings of the organization inures other than by payment of the benefits referred to in paragraph c of this section to the benefit of any private_shareholder_or_individual -6- sec_1_501_c_9_-4 of the regulations provides that no part of the net_earnings of a veba may inure to the benefit of any shareholder or individual other than through the payment of permitted types of life sick accident or other_benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances of a particular case analysis the transfer of assets from the r plan to a subaccount in the n veba is not a reversion to m and thus not a disqualified_benefit subject_to the excise_tax under sec_4976 nor is the transfer a form of prohibited inurement in contravention of the requirements for tax exempt status under sec_501 the trust in which p participated through the r plan was recognized as a veba under sec_501 therefore the transfer of p’s share of veba assets to the n veba was a veba-to-veba transfer the proposed transfer of assets currently held in the p segregated subaccount to the n veba to pay benefits for all eligible m employees and retirees including p employees and retirees does not result in a reversion or prohibited inurement for purposes of sec_4976 of the code nor does it contravene the requirements of sec_501 in this regard see the house report explaining the technical corrections made to defra stating that a portion of a weifare benefit fund is not considered to revert to the benefit of an employer merely because it is applied in accordance with the plan to provide welfare benefits to employees or their beneficiaries h_r rep no cong sess c b vol pincite the n veba is used exclusively to provide life health and disability benefits all - permissible for a veba for the employees and retirees of m and its subsidiaries the benefits provided to p retirees through the n veba will be the same benefits after the transfer from the segregated subaccount as before the transfer they are substantially the same benefits that were provided to p retirees under the p r plan veba in addition retirees must pay a portion of their health and life_insurance premiums whereas prior to o's acquisition of p p paid virtually of those costs however vebas may change the terms of their benefit plans as long as the benefits funded through the veba are allowable benefits and such changes do not result in disproportionate benefits to officers shareholders or highly compensated employees there will be no reversion to m because it will not have access to any of the transferred r plan assets for its own benefit but rather will apply such assets to continued funding of permissible veba benefits further the transferred assets will not revert indirectly to the benefit of m the assets are not being diverted from the funding of accrued liabilities with respect to p participants to the funding of benefits for other participants inasmuch as the p r plan funded premium costs rather than reimbursing medical_expenses there were no incurred but unpaid or incurred but unreported claims for benefits at the time of the asset transfer to the n veba and there will be no such claims when assets are transferred out of the p subaccount finally there is no prohibited inurement because the transferred assets will not disproportionately benefit highly compensated personnel of m or p rulings based on the foregoing we are able to rule as follows m and its subsidiaries including p will not be subject_to the excise_tax imposed by sec_4976 of the code as a result of a the transfer of assets from the r plan to a subaccount in the n veba and b the transfer of assets from the p subaccount in the n veba to the regular accounts in the n veba and the use of such assets to provide benefits to m's eligible retirees and employees and their eligible beneficiaries and employees and retirees of other participating employers including p retirees and employees and their eligible beneficiaries the transactions described above will not adversely affect the tax exempt status of the n veba under sec_501 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m’s exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number ‘ pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about n's exempt status it should be kept with n’s permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely deratea v axavok gerald v sack manager exempt_organization technical group jl
